

TERMINATION AGREEMENT AND MUTUAL RELEASE
 
This Termination Agreement and Mutual Release (this “Agreement”), dated as of
April 3, 2008, is entered into by and between Casey Co., a California
corporation (“Casey”) and NTR Acquisition Co., a Delaware corporation (“NTR,”
and together with Casey, the “parties,” and each, a “party”).
 
WHEREAS, Casey and NTR on November 2, 2007, entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) for the sale by Casey to NTR of all
of the issued and outstanding shares of capital stock of Kern Oil & Refining
Co., a California corporation (“Kern”), Casey’s wholly owned subsidiary; and
 
WHEREAS, Casey and NTR now wish to terminate the Stock Purchase Agreement and
the other Transaction Documents (as defined below) and enter into a mutual
release of all claims arising out of or otherwise related thereto, on the terms
and subject to the conditions of this Agreement;
 
NOW THEREFORE, in consideration of the foregoing premises, the representations,
warranties and covenants set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.
Certain Definitions. As used herein,

 
“Affiliate” means, with respect to any Person, any other Persons directly or
indirectly controlling, controlled by or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.
 
“Casey Released Parties” means Casey, Kern, and each of their respective
Affiliates and their present and former directors, officers, managers, control
persons, stockholders, beneficiaries, members, employees, representatives and
agents (as applicable), and any successors and assigns thereof.
 
“Escrow Agent” means Fiduciary Trust International of California, a California
corporation.
 
“Escrow Agreement” means the Escrow Agreement among Casey, NTR and the Escrow
Agent dated as of November 2, 2007.
 
“NTR Released Parties” means NTR and each of its Affiliates and their present
and former directors, officers, managers, control persons, stockholders,
beneficiaries, members, employees, representatives and agents (as applicable),
and any successors and assigns thereof.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, trust or any other entity or organization.
 
“Transaction Documents” means the Stock Purchase Agreement and any agreement,
instrument or other document executed and delivered by Casey or any of its
Affiliates, on the one hand, and NTR or any of its Affiliates, on the other
hand, in connection with, arising out of or otherwise relating to the Stock
Purchase Agreement, other than this Agreement, the Escrow Agreement, that
certain Confidentiality and Non Disclosure Agreement, dated June 29, 2007
(the “Non Disclosure Agreement”), and the Trust Waivers.
 
 
1

--------------------------------------------------------------------------------

 
 
“Trust Waivers” means the letters addressed to NTR by each of Casey and Kern
dated November 2, 2007, containing a waiver of claims against, and any recourse
to, monies in the Trust Account (as defined in Section 6 below).
 
2.
Termination. Effective as of the date hereof, the parties agree that the Stock
Purchase Agreement and each of the other Transaction Documents is hereby
terminated, null and void ab initio and shall be of no further force and effect
whatsoever, except and unless as otherwise set forth herein, and no party under
the Stock Purchase Agreement or any other Transaction Document shall have any
continuing rights or obligations in connection therewith or be entitled to any
further benefits thereunder; provided, however, that nothing contained in this
Agreement shall constitute a waiver, release or termination of any rights to
enforce the terms of this Agreement; provided, further, that nothing herein
shall or shall be deemed to terminate the Non Disclosure Agreement, which shall
survive in accordance with its terms, or the Trust Waivers.

 
3.
Termination Fee. Upon execution of this Agreement, NTR and Casey shall execute
and deliver to the Escrow Agent written instructions for the immediate release
to Casey of the Deposit (as defined in the Escrow Agreement), without condition.
Upon disbursement by the Escrow Agent of the Deposit, the Escrow Agreement shall
terminate in accordance with its terms.

 
4.
Release of NTR Released Parties. Casey hereby fully and finally releases and
discharges each of the NTR Released Parties from any and all actions, causes of
action, accounts, agreements, bonds, bills, covenants, contracts, controversies,
claims, damages, demands, debts, dues, extents, executions, judgments,
liabilities, obligations, promises, predicate acts, reckonings, specialties,
suits, sums of money, trespasses and variances whatsoever, whether known or
unknown, whether absolute, matured, contingent or otherwise, in law or equity
(collectively, “Claims”), that Casey or any of the Casey Released Parties ever
had or now has or have against any of the NTR Released Parties, for, upon, or by
reason of any matter, cause or thing whatsoever, from the beginning of the world
to the day of the date of this Agreement, except for any Claims arising under
this Agreement. Casey further agrees that it will not file or permit to be filed
on its behalf any such Claim, including by any of the Casey Released Parties.
This release is for any and all relief, no matter how denominated, including,
without limitation, injunctive relief, compensatory damages, and punitive
damages.

 
5.
Release of Casey Released Parties. NTR hereby fully and finally releases and
discharges each of the Casey Released Parties from any and all Claims that NTR
or any of the NTR Released Parties ever had or now has or have against any of
the Casey Released Parties, for, upon, or by reason of any matter, cause or
thing whatsoever, from the beginning of the world to the day of the date of this
Agreement, except for any Claims arising under this Agreement. NTR further
agrees that it will not file or permit to be filed on its behalf any such Claim,
including by any of the NTR Released Parties. This release is for any and all
relief, no matter how denominated, including, without limitation, injunctive
relief, compensatory damages, and punitive damages.

 
 
2

--------------------------------------------------------------------------------

 
 
6.
Waiver of Trust Claims. Casey understands that NTR is a blank check company
formed for the purpose of acquiring, through a merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or other similar business
combination (an “initial business combination”) one or more businesses or assets
in the energy industry. Casey further understands that the NTR’s sole assets
consist of the cash proceeds of its initial public offering (the “IPO”) and
private placements of its securities, and that substantially all of those
proceeds have been deposited in a trust account with a third party (the “Trust
Account”) for the benefit of NTR, certain of its stockholders and the
underwriters of its IPO. The monies in the Trust Account may be disbursed only
(1) to NTR in limited amounts from time to time (and in no event more than
$3,250,000 in total) in order to permit NTR to pay its operating expenses; (2)
if NTR completes an initial business combination, to certain dissenting public
stockholders, to the underwriters in the amount of underwriting discounts and
commissions they earned in the IPO but whose payment they have deferred, and
then to NTR; and (3) if NTR fails to complete an initial business combination
within the allotted time period and liquidates, subject to the terms of the
agreement governing the Trust Account, to NTR in limited amounts to permit NTR
to pay the costs and expenses of its liquidation and dissolution, and then to
NTR’s public stockholders (as such term is defined in the agreement governing
the Trust Account). Notwithstanding anything to the contrary set forth herein,
Casey hereby agrees to waive, and to cause Kern and each of the other Casey
Released Parties to waive, any right, title, interest or Claim it or any of them
has or may have in the future in or to any monies in the Trust Account and not
to seek recourse against the Trust Account or any funds distributed therefrom
(except amounts released to NTR as described in clause (1) of the preceding
sentence) as a result of, or arising out of, any Claims against NTR. Casey
hereby irrevocably waives, and agrees to cause Kern and each of the other Casey
Related Parties to waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Section 6 or any Claim subject hereto.

 
7.
Ownership of Released Claims; Waiver of Rights. Each party represents and
warrants to the other that no other Person has any interest in any Claims
released by this Agreement, and that they have not sold, assigned, transferred,
pledged, conveyed or otherwise disposed of any claims released by this
Agreement. As to all Claims released herein, each of the parties hereby
expressly waives, to the fullest extent permissible under law, any and all
rights they may have or claim to have under any provision of law that in any way
limits the terms of a release to Claims which the parties are aware of at the
time of the execution of the release. In connection with such release, the
parties acknowledge that they are aware that they may hereafter discover Claims
presently unknown or unsuspected, or facts in addition to or different from
those which they now know or believe to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the parties fully, finally
and forever to release all matters released herein. In furtherance of such
intention, this release shall be and remain in effect as a full and complete
release of such matters notwithstanding the discovery or existence of any such
additional or different Claims or facts relative thereto. Each party hereby
acknowledges that it has read and is familiar with California Civil Code Section
1542, which states as follows:

 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Each of the parties hereby expressly waives and relinquishes all rights and
benefits that it has or may have under California Civil Code Section 1542 (or
any similar law of any other country, state, territory or jurisdiction) to the
fullest extent that it may lawfully waive such rights and benefits.  
 
 
3

--------------------------------------------------------------------------------

 
 
8.
Representations and Warranties. Each of Casey and NTR hereby represents and
warrants to the other that (a) it is validly existing and in good standing under
the laws of the jurisdiction in which it was duly organized; (b) it has all
requisite corporate power to execute and deliver this Agreement and to carry out
and perform its obligations under the terms hereof; (c) its execution and
delivery of this Agreement have been duly authorized by all necessary action on
its part and that the officer, representative or other agent executing and
delivering this Agreement on its behalf has the power and authority to do so and
to bind it to the terms and conditions of this Agreement; (d) this Agreement
constitutes a legal, valid and binding obligation of such party hereto,
enforceable against such party hereto in accordance with the terms hereof,
subject to applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and to general principles of equity; and (e) there are no other
agreements between Casey or any of its Affiliates, on the one hand, and NTR or
any of its Affiliates, on the other hand, other than the Transaction Documents,
the Escrow Agreement, the Non Disclosure Agreement and the Trust Waivers.  

 
9.
Governing Law. This Agreement and any dispute hereunder shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its conflicts of law doctrine. The prevailing party in any dispute shall be
entitled to all expenses, including attorneys’ fees and costs, incurred in
connection with any dispute hereunder. The parties hereby irrevocably submit and
agree to the exclusive jurisdiction and venue of the courts of the State of
California located in the County of Kern or the federal courts located in the
County of Fresno. The provisions of this Section 9 may be enforced by any court
of competent jurisdiction.

 
10.
Third-Party Beneficiaries; Assignment. The parties acknowledge and agree that
each of the Casey Released Parties and each of the NTR Released Parties shall be
third-party beneficiaries of this Agreement for purposes of relying upon and
enforcing the release and discharge of the parties pursuant to Sections 4 and 5
above. All rights and obligations hereunder shall not be assignable without the
prior written consent of the other party.

 
11.
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of that prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of that
provision in any other jurisdiction.

 
12.
Counterparts. This Agreement may be so executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, taken together, shall constitute one and the same agreement.
Electronic delivery of an executed counterpart shall be effective as delivery of
a manually executed counterpart.

 
13.
Entire Agreement. This Agreement, together with the Escrow Agreement, the Non
Disclosure Agreement and the Trust Waivers, constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and, except with
respect to the Escrow Agreement, supersedes all prior discussions, agreements
and understandings of the parties hereto with respect to such subject matter,
including without limitation the Transaction Documents.

 
14.
Amendment. This Agreement shall not be amended, supplemented, rescinded or
otherwise modified, nor may any provision hereof be waived or terminated, except
by a written instrument signed by each of the parties hereto.

 
[SIGNATURE PAGE FOLLOWS]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
CASEY CO.
 
By: /s/ Larry D. Delpit, Sr.

--------------------------------------------------------------------------------

Name: Larry D. Delpit, Sr.
Title: President
     
NTR ACQUISITION CO.
 
By: /s/ Mario E. Rodriguez

--------------------------------------------------------------------------------

Name: Mario E. Rodriguez
Title: Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 